--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


December 4, 2008
 
Judith Rodin, PhD.
President
The Rockefeller Foundation
420 Fifth Avenue
New York NY  10018
 
Dear Judith:
 
This will confirm the following agreement relating to the deferral of your
director’s retainers and fees for 2009.
 
1.           All director’s fees and retainer (“Fees”) payable to you in
connection with your service on the boards of directors (including committees of
such boards) of AMR Corporation and American Airlines, Inc. for the period
January 1, 2009 through December 31, 2009, will be deferred and paid to you in
accordance with this letter agreement.
 
2.           Pursuant to the Procedures for Deferral of Board Retainers and
Fees, as amended and restated (a copy of which is attached as Exhibit A),
interest will be accrued on the amounts to be paid on a deferred basis pursuant
to paragraph 1 above, from the date such fees would otherwise have been paid to
the date actually paid, at the prime rate which JP Morgan Chase Bank, N.A. from
time to time charges in New York for 90-day loans to responsible commercial
borrowers, such interest to be compounded monthly.
 
3.           On the 30th business day after the date when you cease to be a
Director of AMR Corporation, and any affiliates, and cease rendering services,
the total amount to be paid on a deferred basis; plus the aggregate amount of
interest accrued thereon will be paid to you in a lump sum
distribution.  Payment cannot be accelerated.
 
4.           In the event of your death, the amounts outlined in Paragraph 3
above shall be paid to the Trustees under your Revocable Agreement of Trust,
dated September 15, 1997, as amended February 20, 2004, Judith Rodin Settlor and
Trustee.  The payments contemplated by this paragraph 4 will be made on the 30th
business day following the date of your death.
 
If the foregoing is satisfactory to you, please indicate by signing one of the
originals (two are enclosed) and returning it to me.
 


Very truly yours,
 
 
/s/ Kenneth W. Wimberly
Kenneth W. Wimberly
Corporate Secretary
 


 


 
Accepted and agreed:
 


/s/ Judith Rodin
Judith Rodin
